LOGO [g88794img1.jpg]

 

Exhibit 10.1

September 1, 2006

J. Edward Coleman

1829 Hidden Point Road

Annapolis, MD 21409

We need people who believe in the power of technology, who believe in always
looking for a better way, and who believe that customer relationships are
sacred. We need people who are prepared to ask questions, listen to the answers
and deliver results. We need people who have energy as well as talent, values as
well as skills, caring as well as experience. Not everybody meets those
standards. We think you do.

With that in mind, we are pleased to extend to you the following offer of
employment:

 

  •   Position: Chief Executive Officer reporting to Gateway’s Board of
Directors with an employment start of September 18, 2006.

 

  •   Director Nomination: You will be nominated to a seat on Gateway’s Board of
Directors concurrent with your employment start date. Consistent with Gateway’s
Corporate Governance Guidelines, you will not receive any additional
compensation for service on the Board.

 

  •   Base Salary: Base salary in the annualized amount of $650,000 per year,
payable in accordance with Gateway’s practices (currently bi-weekly).

 

  •   Sign-on Bonus: You will be awarded a sign-on bonus totaling $370,000,
consisting of $217,000 in cash and restricted stock units with a value of
$153,000. The cash portion of the sign-on bonus will be paid on the first pay
date after your first day of employment. The cash portion of your sign-on bonus
will be repaid by you to Gateway if your employment is terminated on
circumstances under which you would not be entitled to severance, described
below, at any time prior to eighteen (18) months after your first date of
employment. The restricted stock units will be issued under Gateway’s 2000
Equity Incentive Plan. The number of shares will be based on the market price of
Gateway stock on the date you begin employment. The shares will vest annually in
equal portions over the course of 3 years.

 

  •   Bonus: You will be eligible to participate in the Gateway Bonus Plan. Your
bonus target is 100% of your annual base salary. The bonus plan will have
predetermined goals and actual awards will be calculated based on the
achievement of those performance goals. The bonus payment you may receive if
any, for the balance of 2006 will be prorated based on the date you begin
employment and will be paid annually in accordance with the terms of the
program.

 

  •   Stock Option Plan: You will be granted non-qualified stock options under
Gateway’s 2000 Equity Incentive Plan having a value equal to $1,950,000. The
number of shares will be determined by using Gateway’s standard valuation
formula based on the market price of Gateway stock on the date you begin
employment. The options shall vest at a rate of 25% per year over the course of
4 years.

 

LOGO [g88794img2.jpg]



--------------------------------------------------------------------------------

LOGO [g88794img1.jpg]

 

  •   Vacation/Holiday/Sick: You will be eligible for vacation, holiday and sick
pay in accordance with Gateway’s standard policies.

 

  •   Health and Medical Benefits: You are eligible on your date of hire to
participate in the following Gateway group plans, in accordance with the terms
of each respective plan: health, dental, vision, life insurance and Section 125
Flexible Spending Accounts (medical and dependent care spending accounts). You
must enroll online within 31 days of your hire date. For additional information
about health and medical benefits, you may contact Gateway’s Benefits Helpline
at 888-225-7151.

 

  •   401(k) Investment Plan: You will be immediately eligible to enroll in the
Retirement Savings Plan. Gateway matches 50% of the first 6% of salary deferral
upon enrollment with vesting in Gateway match of 50% after one year of service
and 100% after two years of service. You will be automatically enrolled at a
contribution rate of 3% of your pretax eligible earnings (base salary
only). Your contributions will be invested in the Managed Income Portfolio. If
you do not wish to contribute to the Plan, you must change your contribution
rate to 0% within the first 30 calendar days of your eligibility. You may also
increase or decrease your contribution rate at any time.

 

  •   Relocation: You will be eligible for relocation benefits under Gateway’s
relocation plan for executives. You must initiate relocation within one year of
your start date in order to be eligible to receive relocation benefits. Details
about Gateway’s relocation plan for executives will be provided to you.

 

  •   At-Will Employment: Your employment is for an unspecified term and is to
continue only at the mutual will of both you and Gateway. This means that either
you or Gateway may terminate the employment relationship at any time, for any
reason, with or without cause or prior notice. This at-will aspect of your
employment may not be changed or rescinded except by an individual written
agreement to the contrary signed by you and the Chairman of Gateway’s Board of
Directors.

 

  •   Termination of Employment and Severance

 

  •   Termination by you for Good Reason or by Gateway other than for Death,
Disability or for Cause. If you terminate your employment for Good Reason, or if
Gateway terminates your employment for any reason other than your death,
Disability or for Cause, you shall be entitled to severance compensation equal
to (a) twenty four (24) months of your base salary and target bonus, and (b) the
amount you would be required to pay under COBRA to maintain your health and
medical benefits, at the time of termination (less required withholdings). As a
condition to your receipt of severance compensation, you must sign a severance
agreement and general release of all claims that is acceptable (in form and
substance) to Gateway; provided that the severance agreement and general release
will not impose upon you material post-termination obligations other than those
set forth in this letter or the Non-Compete, Non-Disclosure and Intellectual
Property Agreement and any other obligations customarily imposed upon employees
of similar position in such situations.

 

  •  

“Cause” shall mean: (a) engaging in any material acts of fraud, theft,
embezzlement; (b) engaging in acts or omissions that would constitute violations
of any law, ordinance, rule, regulation, or decree that cause harm or injury to

 

LOGO [g88794img2.jpg]



--------------------------------------------------------------------------------

LOGO [g88794img1.jpg]

 

 

Gateway or that constitute violations of Gateway’s Code of Ethics; (c) willful
misconduct (d) neglect or refusal to perform material duties for a period of ten
(10) days after receipt of notice of such conduct; (e) conviction for any
felony, including any plea of guilty or nolo contendere or placement in a
pretrial diversion program; and/or (f) material breach of any of the terms of
employment or any other agreement that you now have or later have with Gateway
or its affiliates.

 

  •   “Good Reason” shall mean your giving notice of voluntary resignation after
the occurrence of any of the following, without your consent: (a) a material
reduction of your duties, position or responsibilities as CEO; (b) Gateway’s
material breach of the terms of your employment or any other agreement that you
now have or later have with Gateway or its affiliates; (c) a material reduction
in your Base Salary or target bonus that is not made as part of a compensation
change affecting senior management generally; and/or (d) the Company requires
you to be based (excluding regular travel responsibility) at any office or
location more than 50 miles from Irvine, CA.

 

  •   “Disability” shall mean you are unable to perform the essential functions
of your job duties for physical or mental reasons, with or without reasonable
accommodation, for a period of ninety (90) calendar days or more during any
twelve-month period and you are entitled to disability benefits under the
Company’s then-existing long-term disability plan. Provisions concerning
Disability are subject to federal or state disability or leave laws and may be
modified by a court of competent jurisdiction in the event of non-conformity
with such laws to permit compliance.

 

  •   Termination by you other than for Good Reason or by Gateway for Cause or
in the event of Death or Disability. If Gateway terminates your employment for
Cause, or you terminate your employment with Gateway other than for Good Reason,
you shall not be entitled to any severance compensation. In the event of your
death or Disability, your employment shall be deemed terminated and neither you
nor your estate shall not be entitled to severance compensation.

This employment offer is contingent upon your execution of (i) Gateway’s
Non-Compete, Non-Disclosure, and Intellectual Property agreement; (ii) an I-9
form which establishes identity and employment eligibility; (iii) the Consent
Concerning Consumer and Investigative Consumer Reports, as well as other
documents that will be provided to you.

 

LOGO [g88794img2.jpg]



--------------------------------------------------------------------------------

LOGO [g88794img1.jpg]

 

We believe this is a great opportunity for both you and Gateway and look forward
to working with you. Please confirm as indicated below that you wish to join our
team and return this signed letter to Michael R. Tyler, General Counsel. This
letter supersedes the letter dated August 15, 2006, and incorporates the
Non-Compete, Non-Disclosure and Intellectual Property Agreement you signed in
connection with the August 15 letter.

 

Sincerely,

/s/ Joseph G. Parham, Jr.

Joseph G. Parham, Jr.

Chairman of the CEO Search Committee of the

Board of Directors of Gateway, Inc.

ACCEPTED PURSUANT TO THE TERMS SET FORTH ABOVE:

 

/s/ J. Edward Coleman     September 1, 2006 J. Edward Coleman     Date

cc: Richard D. Snyder, Chairman of the Board

 

LOGO [g88794img2.jpg]